Per Curiam. This claim arises out of an incident that occurred on February 12,1977. David Debold, victim, seeks compensation pursuant to the provisions of the Crime Victims Compensation Act, hereafter referred to as the Act. Ill. Rev. Stat. 1977, ch. 70, par. 71 et seq. This Court has carefully considered the application for benefits submitted on the form prescribed by the Court, and an investigatory report of the Attorney General of Illinois which substantiates matters set forth in the application. Based upon these documents and other evidence submitted to the Court, the Court finds: 1. That on February 12, 1977, the Claimant was stabbed by an unknown offender. The incident occurred during a fight concerning the Claimant’s attempt to purchase narcotics from the offender. The location of the incident was a hallway at 1538 S. Claremont, Chicago, Illinois. The Claimant was transported to St. Elizabeth’s Hospital and admitted for treatment of a stab wound to the chest. 2. That section 3(f) of the Act states that a person is entitled to compensation under the Act if the injury to or the death of the victim was not substantially attributable to the victim’s wrongful act or substantial provocation of the assailant. 3. That it appears from the investigatory report and the police report that the Claimant’s injury was substantially attributable to his conduct in attempting to purchase narcotics. 4. That the Claimant has not met a required condition precedent for compensation under the Act. It is hereby ordered that this claim be, and is, hereby denied.